Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.1 Syncora Holdings Ltd. Canons Court 22 Victoria Street Hamilton HM 12 Bermuda +hone +ax News SYNCORA HOLDINGS LTD. ANNOUNCES THIRD QUARTER 2008 RESULTS Hamilton, Bermuda, November 17, 2008  Syncora Holdings Ltd. (Syncora or the Company) (NYSE:SCA) today announced results for the three- and nine-month periods ended September 30, 2008. The net loss available to common shareholders in the third quarter of 2008 was $1.339 billion, or $29.28 per common share, as compared to a net loss of $89.9 million, or $1.40 per common share, reported in the third quarter of 2007. The net loss for the quarter was primarily due to a net loss of $1.058 billion due to the net change in fair value of derivatives, as compared to a net loss of $131.5 million recorded in the comparable period in 2007. The Company also reported $213.0 million in net losses and loss adjustment expenses compared to $5.4 million in the third quarter of 2007 primarily due to adverse development relating to certain insured obligations supported by residential mortgage-backed securities (RMBS). Operating expenses increased $58.5 million to $84.1 million compared to the third quarter of 2007 resulting primarily from the substantially higher expenses for professional services in connection with the Companys restructuring. Also included in the net loss is $64.7 million in net realized losses on investments due primarily to other than temporary impairment on certain mortgage-backed securities and corporate bonds issued by financial institutions held in the Companys investment portfolio. The net loss for the first nine months of 2008 was $1.928 billion, or $33.24 per common share, as compared to a net loss of $26.7 million, or $0.42 per common share, for the first nine months of 2007. The increase in net loss for the nine-month period ended September 30, 2008 was primarily attributable to a net loss of $1.280 billion due to the net change in fair value of derivatives compared to a net loss of $145.8 million for the comparable period in 2007. Net losses and loss adjustment expenses for the first nine months of 2008 were $710.2 million compared with $5.8 million during the comparable period in 2007 due to adverse development in certain insured obligations supported by RMBS. Operating expenses for the first nine months of 2008 increased $100.1 million to $176.3 million as compared to the first nine months of 2007 primarily due to expenses related to professional services in relation to the Companys restructuring and other expenses, including severance costs associated with the Companys staff reductions. These charges were partially offset by an increase in net premiums earned of $109.9 million and an increase in net investment income of $12.5 million reflecting the substantial period over period increase in invested assets. As of September 30, 2008, the Company reported total shareholders equity of $63.5 million and common shareholders deficit of $183.1 million as compared to total shareholders equity of $427.1 million and common shareholders equity of $180.5 million at December 31, 2007. During the third quarter of 2008 U.S. residential mortgage performance continued to deteriorate, negatively impacting the Companys insured RMBS and ABS CDO portfolios and overall operating results. However, as previously announced, with the closing of the Master Transaction Agreement during the quarter, Syncora made progress in its restructuring. Additionally, the Company began the process of negotiating agreements with our financial counterparties to commute, terminate or restructure insured obligations related to our credit default swaps, commented Susan Comparato, Acting Chief Executive Officer and General Counsel of Syncora. Moving forward, Syncoras senior management remains focused on the Companys strategic plan to reach agreements with our financial counterparties, address the needs of the public finance portfolio and remediate troubled credits in order to protect and enhance the Companys liquidity and maximize claims paying resources. Negotiations with Financial Counterparties During the third quarter 2008, J.P. Morgan Securities Inc. (J.P. Morgan) was engaged to assist Syncora Guarantee Inc. ("Syncora Guarantee") in identifying and analyzing strategic alternatives with respect to its portfolio of credit default swap ("CDS") and financial guarantee contracts. J.P. Morgan is working directly with Syncora and its legal advisors during negotiations with Syncora Guarantee's CDS and financial guarantee bank counterparties (Financial Counterparties). The original negotiation period and forbearance agreements provided for by the Master Commutation, Release and Restructuring Agreement (the Master Transaction Agreement) expired on October 15, 2008; however, Syncora Guarantee and its Financial Counterparties, except Lehman Brothers Inc., agreed to extend the period for negotiations to October 31, 2008. Subsequent to that expiration, the Company has engaged in discussions with the Financial Counterparties to further extend the negotiations and accompanying forbearance agreements, though there has been no further extension and there can be no assurance additional extensions will be obtained.
